United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Havelock, NC, Employer
)
___________________________________________ )
S.M., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0591
Issued: September 2, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 8, 2016 appellant filed a timely appeal of a December 4, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a traumatic injury
causally related to an October 14, 2015 employment incident.
FACTUAL HISTORY
On October 15, 2015 appellant, then a 51-year-old mail carrier, filed a traumatic injury
claim (Form CA-1) alleging that on October 14, 2015 he sustained injuries to his head, neck,
shoulder, right knee, shin, and ankle and low back when he fell down steps in the performance of
1

5 U.S.C. § 8101 et seq.

duty. He stopped work on October 14, 2015. An employing establishment representative
checked a box marked “yes” in response to whether the facts about the injury were consistent
with the statements of the witnesses.
Appellant also submitted an authorization for examination and/or treatment (Form CA16), dated October 19, 2015 and signed by a supervisor. He was authorized to visit Carteret
General Hospital.
In an October 26, 2015 letter, OWCP advised appellant that his claim initially appeared
to be a minor injury that resulted in minimal or no lost time from work and his claim was
administratively handled to allow a limited amount of medical payments. However, appellant’s
claim was now being reopened because he had not returned to work. OWCP informed him of
the type of evidence needed to support his claim and requested that he submit such evidence
within 30 days.
In October 14, 2015 reports, Dr. Arthur Henderson, Board-certified in emergency
medicine, saw appellant for head and knee injuries and recommended follow up with his primary
care physician.
OWCP received an October 19, 2015 disability certificate from Dr. John Rickabaugh, a
Board-certified family practitioner, who placed appellant off work after he saw his orthopedist.
In an October 23, 2015 report, Dr. Jeffery K. Moore, an orthopedist specializing in sports
medicine, noted that appellant had fallen down a flight of stairs during work and had residual
problems of the right knee and right shoulder. He advised that the right knee was hyperflexed
and externally rotated when he landed at the bottom of the stairs. Dr. Moore noted that appellant
had signs of a possible anterior cruciate ligament tear and possible medial meniscus tear. He
opined that the medial collateral ligament strain was mild. Dr. Moore recommended magnetic
resonance imaging (MRI) scan testing as the best method to diagnose the specific intra-articular
injuries. He also explained that appellant’s right shoulder became significantly painful about two
days after the fall. Dr. Moore diagnosed sprain of the right shoulder and knee. He provided a
work restriction excuse placing him off work pending his MRI scan follow-up appointment.
In a November 5, 2015 report, Dr. Moore related that appellant described multiple
injuries following a fall down stairs, to include: a sprain down to the right knee; low back neck
and shoulder pain; and contusions to the left thigh, knee, shin, and ankle. He diagnosed internal
derangement of the knee and a shoulder sprain. Dr. Moore checked a box marked “yes” in
response to whether he believed the condition was caused or aggravated by the workplace
incident. He advised that he recommended a right knee MRI scan and a shoulder injection.
Dr. Moore indicated no work until the MRI scan was completed.
In a November 12, 2015 report, Dr. Heather Seymour, a Board-certified diagnostic
radiologist, noted that appellant fell and injured his knee on October 14, 2015 and sustained
anterior and medial knee pain. She advised that x-rays were obtained of the right knee and they
revealed findings which included: minimal knee joint effusion, no Baker’s cyst, and
unremarkable patellar cartilage. Dr. Seymour diagnosed: moderate grade II sprain anterior
fibers medial collateral ligament with adjacent soft tissue edema and minimal subjacent bone

2

contusion, possible free edge tear apex of the body of the lateral meniscus, bone contusions
posterior lateral femoral condyle and posterior lateral tibial plateau, and small suspected
ganglion cyst adjacent to the fibular head at the junction of the biceps femoris and fibular
collateral ligament.
In a November 16, 2015 report, Dr. Moore advised that appellant was seen for a recheck
of the right knee pain. She examined appellant and found that he reported limited motion and
myalgia, shoulder pain, and knee pain. Dr. Moore diagnosed acute meniscal tear, lateral and
radial. She recommended an arthroscopic procedure to debride or repair the meniscus tear as
well as any other procedures as indicated at the time of surgery.
By decision dated December 4, 2015, OWCP denied appellant’s claim as he had not
established an injury causally related to the October 14, 2015 incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was timely filed within the
applicable time limitation period of FECA,2 and that an injury was sustained in the performance
of duty.3 These are the essential elements of each compensation claim, regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged.5 In some traumatic injury cases, this component can
be established by an employee’s uncontroverted statement on the Form CA-1.6 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.7
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical

2

Joe D. Cameron, 41 ECAB 153 (1989).

3

James E. Chadden, Sr., 40 ECAB 312 (1988).

4

Delores C. Ellyett, 41 ECAB 992 (1990).

5

Julie B. Hawkins, 38 ECAB 393, 396 (1987).

6

John J. Carlone, 41 ECAB 354 (1989).

7

Id. For a definition of the term “traumatic injury,” see 20 C.F.R. § 10.5(ee).

3

rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.8
ANALYSIS
In this case, appellant alleged that on October 14, 2015 he sustained multiple injuries in
the performance of duty. There is no dispute that the claimed event occurred as alleged, i.e., that
appellant fell down steps occurred at work as alleged.
However, the Board further finds that the medical evidence of record is insufficiently
rationalized to establish the second component of fact of injury, that the employment incident
caused an injury. The medical evidence contains no reasoned explanation of how the specific
employment incident on October 14, 2015 caused or aggravated an injury.9
Appellant submitted several medical reports. They included an October 23, 2015 report
from Dr. Moore, who noted that appellant’s history of injury was comprised of a fall down a
flight of stairs during work and that he had residual problems of the right knee and right
shoulder. He advised that the right knee was hyperflexed and externally rotated when he landed
at the bottom of the stairs. Dr. Moore noted that appellant had signs of a possible anterior
cruciate ligament tear and possible medial meniscus tear. He opined that he thought the medial
collateral ligament strain was mild and recommended a right knee MRI scan. Dr. Moore also
explained that appellant’s right shoulder became significantly painful about two days after the
fall and diagnosed sprain of the right shoulder and knee. The Board notes that while he
described appellant’s activities he did not offer any opinion on causal relationship. Rationalized
medical opinion evidence is medical evidence which includes a physician’s rationalized opinion
on the issue of whether there is a causal relationship between the claimant’s diagnosed condition
and the implicated employment factors. The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the
claimant.10 Thus, Dr. Moore’s October 23, 2015 report is of diminished probative value.
In a November 5, 2015 report, Dr. Moore related that appellant described multiple
injuries following a fall down stairs, to include: a sprain down to the right knee; low back neck
and shoulder pain; contusions to the left thigh, knee, shin, and ankle. He diagnosed internal
derangement of the knee and a shoulder sprain. Dr. Moore checked a box marked “yes” in
response to whether he believed the condition was caused or aggravated by the employment
activity. However, he did not explain how he arrived at this conclusion. The checking of a box

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

9

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
10

A.D., 58 ECAB 149 (2006); J.M., 58 ECAB 478 (2007); L.D., 58 ECAB 344 (2007); G.G., 58 ECAB
389 (2007); D.E., 58 ECAB 448 (2007).

4

marked “yes” in a form report, without additional explanation or rationale, is insufficient to
establish causal relationship.11
In a November 16, 2015 report, Dr. Moore recommended an arthroscopic procedure to
debride or repair the meniscus tear as well as any other procedures as indicated at the time of
surgery. However, he did not offer any opinion on causal relationship.12
OWCP received a November 12, 2015 diagnostic report from Dr. Seymour who
diagnosed: moderate grade II sprain anterior fibers medial collateral ligament with adjacent soft
tissue edema and minimal subjacent bone contusion, possible free edge tear apex of the body of
the lateral meniscus, bone contusions posterior lateral femoral condyle and posterior lateral tibial
plateau, and small suspected ganglion cyst adjacent to the fibular head at the junction of the
biceps femoris and fibular collateral ligament. However, this report is insufficient to establish
the claim as the report does not address how the employment incident caused or contributed to a
diagnosed medical condition.13
Because the medical reports submitted by appellant do not address how the October 14,
2015 incident at work caused or aggravated the medical condition, these reports are of limited
probative value14 and are insufficient to establish that the October 14, 2015, employment
incident caused or aggravated a specific injury.
The Board notes that the employing establishment issued an authorization for medical
treatment (Form CA-16) on October 19, 2015. Where an employing establishment properly
executes a Form CA-1, which authorizes medical treatment as a result an employee’s claim for
an employment-related injury, the Form CA-16 creates a contractual obligation, which does not
involve the employee directly, to pay for the cost of the examination or treatment regardless of
the action taken on the claim.15 The period for which treatment is authorized by a Form CA-16
is limited to 60 days from the date of issuance, unless terminated earlier by OWCP.16 In this
case, it is unclear whether OWCP paid for the cost of appellant’s examinations. On return of the
case record, OWCP should further address the issue.17
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

11

Calvin E. King, 51 ECAB 394 (2000).

12

See supra note 10.

13

K.W., Docket No. 16-0838 (issued July 25, 2016).

14

See T.V., Docket No. 16-0656 (issued July 27, 2016).

15

A.B., Docket No. 15-1002 (issued August 14, 2015); Tracey P. Spillane, 54 ECAB 608 (2003).

16

20 C.F.R. § 10.300(c).

17

Supra note 14.

5

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a traumatic
injury causally related to an October 14, 2015 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the December 4, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 2, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

